Citation Nr: 1638475	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUE

Entitlement to a compensable disability rating for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to December 1980 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the rating decision on appeal, the RO also denied service connection for coronary artery disease and this claim was included in the Veteran's Notice of Disagreement. However, as the RO later granted service connection for coronary artery disease in a June 2012 rating decision, it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination for his service-connected hypertension nearly seven years ago in November 2009.  In August 2016 correspondence, his representative contended that his symptoms have worsened and requested an updated examination.  

While he has been provided examinations in connection with his heart disability since that time, they do not contain information sufficient for assessing the current severity of the Veteran's hypertension under the applicable diagnostic code.  Similarly, the medical records obtained since the last VA examination do not contain information sufficient for rating the disability.  The Board finds that a current examination must be afforded.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   Additionally, while on remand, updated treatment records should be requested.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his hypertension.  The RO must request any records identified by the Veteran, if not already on file, and must also obtain any updated VA treatment records.

2.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected hypertension, in accordance with the applicable worksheet for rating the disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




